Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Preliminary amendment filed 09/30/2019.
Claims 1, 2-7, 8, 9-14, 15, 16, 27-30 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/09/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 8-14 are objected to because of the following informalities:  “A computer-readable medium” should be replaced by --- A non-transitory computer readable medium -----.  Appropriate correction is required.

Claim Objections
Claim 1 is  objected to because of the following informalities:  “An apparatus, comprising logic, at least a portion of the logic is in hardware, the logic comprising computer-executable instructions to:” should be replaced by --- An apparatus comprising logic, at least a portion of the logic is in hardware, which embedded with computer-executable instructions, which when executed by a process, to perform: -----.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over 20200037146 in view of 20190104455, and further in view of Patent No. 9369893.
Regarding to claim 1, 20200037146 teaches identify a first network slice instance management action request, wherein the first network slice instance management action request is associated with a first modification request of an active network slice instance for one or more devices (The first network slice instance 510 receives the Routing Area Update request and identifies 545 the secondary network slices of the UE 405 (here the second network slice instance 515). In one embodiment, the first network slice instance 510 references a correspondence table storing slice identifiers for each secondary network slice with which the UE 405 is attached) [see Paragraph 0086];


identify a second network slice instance management action request, wherein the second network slice instance management action request is associated with a second modification request of the active network slice instance (the routing area request message to each secondary network slice of the UE 405) [see Paragraph 0087];
However, 20200037146 does not explicitly teach an active network slice  instance for one or more device of a cellular network.
20190104455, from the same or similar fields of endeavor, teaches an active network slice instance for one or more device of a cellular network (an active network slice instance for one or more device of a cellular network) [see Paragraph 0228].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20200037146 in view of 20190104455 because 20190104455 suggests that due to introduction of new radio communication technology, the number of user equipments (UEs) to which a BS should provide a service in a prescribed resource region increases and the amount of data and control information that the BS should transmit to the UEs increases. Since the amount of resources available to the BS for communication with the UE(s) is limited, a new method in which the BS efficiently receives/transmits uplink/downlink data and/or uplink/downlink control information using the limited radio resources is needed.
However, 20200037146 and 20190104455 do not explicitly teach wherein the second modification request conflicts with the first modification request; and determine a coordination between the first modification request and the second modification request based on a received policy.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (20200037146 and 20190104455), and further in view of Patent No. 9369893 because Patent No. 9369893 suggests that it is yet another object of the present invention to provide an apparatus and a method for optimizing the operation of a cellular network by differentiating between "long term" and "short term" SON applications and coordinating there-between.

Regarding to claim 8, 20200037146 discloses a computer-readable medium storing computer-executable instructions which when executed by one or more processors result in performing operations comprising:
identify a first network slice subnet instance management action request, wherein the first network slice subnet instance management action request is associated with a first modification request of an active network slice subnet instance for one or more 
identify a second network slice subnet instance management action request, wherein the second network slice subnet instance management action request is associated with a second modification request of the active network slice subnet instance (the routing area request message to each secondary network slice of the UE 405) [see Paragraph 0087];
However, 20200037146 does not explicitly teach an active network slice subnet  instance for one or more device of a cellular network.
20190104455, from the same or similar fields of endeavor, teaches an active network slice instance for one or more device of a cellular network (an active network slice instance for one or more device of a cellular network) [see Paragraph 0228].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20200037146 in view of 20190104455 because 20190104455 suggests that due to introduction of new radio communication technology, the number of user equipments (UEs) to which a BS should provide a service in a prescribed resource region increases and the amount of data and control information that the BS should transmit to the UEs increases. Since the amount of resources available to the BS for communication with the UE(s) is limited, a 
However, 20200037146 and 20190104455 do not explicitly teach wherein the second modification request conflicts with the first modification request; and determine a coordination between the first modification request and the second modification request based on a received policy.
Patent No. 9369893, from the same or similar fields of endeavor, teaches wherein the second action conflicts with the first action; and determine a coordination between the first action and the second action based on a received policy (determining a conflict between at least two Self Organizing Network (SON) related actions for one or more cellular networks, wherein each SON related action is associated with a corresponding SON function; and resolving the conflict between the SON related actions by coordinating execution of each SON related action to maintain a priority for each corresponding SON function and a weight of each corresponding SON related action) [see Claim 1].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (20200037146 and 20190104455), and further in view of Patent No. 9369893 because Patent No. 9369893 suggests that it is yet another object of the present invention to provide an apparatus and a method for optimizing the operation of a cellular network by differentiating between "long term" and "short term" SON applications and coordinating there-between.


Identifying, by one or more processors,  a first network slice instance management action request, wherein the first network slice instance management action request is associated with a first modification request of an active network slice instance for one or more devices (The first network slice instance 510 receives the Routing Area Update request and identifies 545 the secondary network slices of the UE 405 (here the second network slice instance 515). In one embodiment, the first network slice instance 510 references a correspondence table storing slice identifiers for each secondary network slice with which the UE 405 is attached) [see Paragraph 0086];
identifying a second network slice instance management action request, wherein the second network slice instance management action request is associated with a second modification request of the active network slice instance (the routing area request message to each secondary network slice of the UE 405) [see Paragraph 0087];
However, 20200037146 does not explicitly teach an active network slice  instance for one or more device of a cellular network.
20190104455, from the same or similar fields of endeavor, teaches an active network slice instance for one or more device of a cellular network (an active network slice instance for one or more device of a cellular network) [see Paragraph 0228].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20200037146 in view of 20190104455 because 20190104455 suggests that due to introduction of new radio communication technology, the number of user equipments (UEs) to which a BS 
However, 20200037146 and 20190104455 do not explicitly teach wherein the second modification request conflicts with the first modification request; and determine a coordination between the first modification request and the second modification request based on a received policy.
Patent No. 9369893, from the same or similar fields of endeavor, teaches wherein the second action conflicts with the first action; and determine a coordination between the first action and the second action based on a received policy (determining a conflict between at least two Self Organizing Network (SON) related actions for one or more cellular networks, wherein each SON related action is associated with a corresponding SON function; and resolving the conflict between the SON related actions by coordinating execution of each SON related action to maintain a priority for each corresponding SON function and a weight of each corresponding SON related action) [see Claim 1].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (20200037146 and 20190104455), and further in view of Patent No. 9369893 because Patent No. 9369893 suggests that it is yet another object of the present invention to provide an apparatus and a method for optimizing the operation of a cellular network by .

Allowable Subject Matter
Claims 2-7, 9-14, 16, 27-30  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133.  The examiner can normally be reached on 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/CHUONG T HO/Examiner, Art Unit 2412